Title: To James Madison from Philip Mazzei, 13 March 1782
From: Mazzei, Philip
To: Madison, James


Carissimo Amico
Firenze 13. Marzo 1782.
Eccovi La mia terza in risposta alla sola gratissima vostra pervenutami data di Filadelfia di 25. 8bre 1781, e diretta a me in Firenze. Quelle che dite avermi scritte anteriormente, non mi son pervenute. Vi ringranzio delle nuove favoritemi tanto in essa, che nel P. S. alla gazzetta; ma son giunte troppo tardi, forse per non aver voi inclusa La Lettera in una sopraccarta diretta a Mr. Mark Lynch Mt. in Nantes, conforme desiderai nella prima mia de’ 30. 9bre 1780, La quale io comprendo aver voi ricevuta, perchè fate menzione d’un paragrafo in cifra, e nella 2da. de’ 7. 10bre. dell’istesso anno non vi era cifra. Poichè mi dite avervi scritto Mr. Jameson, che La cifra è persa, il detto Paragrafo resterà sotto chiave finchè io abbia il desiderato piacere di rivedervi. La mia 2da., che non sento aver voi ricevuta, conteneva La nuova della morte della Regina d’Ungheria, e alcune reflessioni sul sistema politico delle Potenze del Nort, che credevo doversi comunicare al Congresso, considerata La Fonte dalla quale ricevevo, come ricevo, i dati certi che mi autorizzano a congetturare con qualche fondamento. Dopo quel tempo è seguito un cambiamento stupendo, che allora non era neppur da sognarsi. Questo è il distacco della Russia dalla Prussia per collegarsi strettissimamente coll’Imperatore. Molti ne congetturano i principj politici, ma s’ingannano, quantunque Le operazioni future potranno forse far Loro credere d’aver bene indovinato. Il vero motivo è tale, che fornisce delle serie reflessioni, molto consolanti per chi à La sorte di esser cittadino di Patria Libera; ma senza cifra non posso scriverlo. Questo inaspettato, e sorprendente evento comincia ora ad esser pubblico. Son però più d’otto mesi che ne avevo dei forti indizj, e più di quattro che Lo sapevo di certo. Desideravo che fosse partecipato al Congresso; ma non sapendo se voi eri tuttavia in Filadelfia, ne scrissi al nostro Governatore nella mia 27ma. Lettera d’Officio il 1mo. 9bre 1781, e da quel che dissi in quella, e quel che aggiunsi nella 30ma. dei 18. Gennajo passato, si può rilevare un prospetto assai chiaro della presente situazion politica d’Europa. Si pretende che La Russia, e L’Imperatore abbian convenuto di cacciare il Turco d’Europa; i preparativ Loro, come pure quei del Turco par che avvalorino La Supposizione; e si teme da per tutto di una guerra universale. Per Le ragioni indicate nella detta Lettera 30ma., e per altre ancora, io continovo a credere che L’Imperatore procurerà di evitar La guerra. Se poi La Russia e L’Imperatore convenissero col Rè di Prussia di dividersi La Turchia Europea, come fecero di una porzione della Pollonia, La cosa riescirebbe senza strepito, e non produrrebbe altra consequenza che L’ingrandimento dei dominj di quelle tre Potenze. Ma volendo far ciò senza il consenso del Rè di Prussia, o volendo L’Imperatore tentare di ricuperar dal medesimo La Slesia, confidando nell’alleanza della Russia, ne seguirebbe una Lega tra il Turco Prussia e Francia contro Inghilterra Russia e Imperatore, colla superiorità dei primi (secondo La mia opinione) per tutti i capi. Le Finanze di questi sono in molto miglior situazione di quelle degli altri; il numero degli uomini maggiore, poichè L’Inghilterra non potrebbe somministrarne; megliore il comando stante che i Turchi medi. agirebbero sotto Generali prussiani; e tra gli altri stati piccoli, e mediocri, che prenderebbero partito quando seguisse una guerra universale, prepondererebbe La forza di quegli che si unirebbero a questi. La Svezia non si staccherebbe dalla Francia, e il corpo Germanico preponderà di molto in favore del Rè di Prussia. A me pare dunque, che qualunque piega prendano Le cose in Europa, La nostra Causa sia stabilmente assicurata, e che i nostri affari debbano andare di bene in meglio.
Per La via di Francia sarete informato prima dell’arrivo di questa della presa del Forte S. Filippo, per cui L’Isola di Minorca è ora intieramente in possesso degli Spagnoli. Ci è qualche apparenza che Gibilterra possa subire L’istessa sorte. Il Governo Inglese pretende d’aver buone nuove dall’Indie Orientali, ma oltre il non farcene parola, i fondi della compagnia all’arrivo delle meda. caddero dal 139. al 134. I 3 per 100. consolidati erano cogli ultimi avvisi a 54⅝. Danno fuori che son per fare gran preparativi contro di noi, ma io son persuaso che, non ostante tutti i Loro sforzi faranno poco più del parturiens mons.
Coll’ultima mia degli 8. del corrente al nostro Governatore, che è La 31ma. d’Officio, gli mandai 3. di quei miei scritti, che ò procurato di render più pubblici che ò potuto, non solo in Italia, come in altre parti d’Europa. Avrei piacere che gli vedeste; ne ò mandate 2. copie; se giungessero ambedue a salvamento potreste farvene mandar’una. Il primo, che scrissi al principio dell’anno passato, à per titolo Ragioni per cui non può darsi agli Stati Americani La taccia di ribelli. Avendo io scritto per questo Sovrano, affinchè Lo facesse Leggere all’Imperatore suo Fratello, conforme Lo pregai, feci valere unicamente quelle ragioni, che possono sodisfare La Sovranità. Il secondo, che scrissi L’Aprile seguente, L’intitolai Reflessioni tendenti a prognosticar L’evento della presente guerra. Siccome per quel che gli avevo detto prima di venire in America, e per quel che d’America gli avevo scritto, al mio arrivo in Firenze mi disse che io avevo predetto tutto quello che è seguito, Leggendo Le dette Reflessioni voi vedrete, che non à potuto, e non può far di meno di convenire che Le mie profezie continovano ad avverarsi. Il terzo, che scrissi nel passato gennajo, è intitolato Istoria del principio, progresso, e fine del denaro di Carta degli Stati Uniti d’America.
Nella vostra dei 25. 8bre non facendomi voi menzione del contenuto nella mia di 30. 9bre 1780, devo supporre che mi ci abbiate risposto sufficientemente nelle precedenti, che non ò ricevute; il che probabilmente non sarebbe seguito se ne aveste fatte d’ognuna 3. duplicate, come fo io, e a tutte aveste fatta una sopraccarta diretta a Mr. Lynch. Sappiate per tanto che io son tuttavia nell’istesse circostanze che ero allora. Non so nulla riguardo ai Nostri Loan-Officies, e non mi è stato rimesso un soldo. Mr. Penet protestò fin La Cambiale di 300. Luigi, che il Governatore mi ordinò di trargli fin dai 31. Maggio 1780. A quest’ora saprete gl’imbroglj di quel soggetto, il carattere del quale avevo già bastantemente dimostrato nella mia 12ma. d’Officio data di Parigi ai 20. Aprile 1780. Se vedeste tutte Le mie Lettere al nostro Governo, son persuaso che vi sentireste scuotere dalla pietà della mia Situazione, e dallo sdegno di vedermi tanto crudelmente negletto. La vostra amicizia per me, La premura che dovete avere per il decoro dello Stato, e L’amor del giusto e dell’onesto v’impegnano ad adoprarvi premurosamente, affinchè senza ulterior dilazione si pensi a trattarmi come è di ragione. Voi non ignorate, Amico, il mio carattere in quanto all’attività, e allo zelo. Sappiate dunque, che La mia bocca, La mia penna, i miej pensieri, tutte Le mie azioni sono state dal punto in cui ricovrai La Libertà costantemente, e quasi unicamente impiegate in promuovere (per quanto Le mie circostanze permettevano) gl’interessi della nostra Patria, e in far comparire nel più Luminoso aspetto La giustizia della nostra Causa. Questo è ben noto in Italia e in Francia, e non s’ignora totalmente in altre parti. Finora ò potuto mediante il mio credito tener celato il trattamento che ò ricevuto, ma il tempo della crise è imminente. Finirò col rammentarvi, che siccome doveva esservi a cuore, che L’amico vostro si comportasse in maniera Lodevole, così dovete per quanto è in poter vostro adoprarvi, affinchè egli non sia strapazzato. Nelle mie Lettere al Governo potete vedere, che quel che non ò fatto, è derivato unicamente dal non avermene il Governo medesimo conferito il potere. Addio.
Vostro Affezmo: Servo e Amico
Filippo Mazzei
 
Dearest Friend
Florence 13 March 1782
Here is my third letter in response to your most gracious one dated Philadelphia, 25 October 1781 and addressed to me in Florence. The letters that you said you had previously written to me have not arrived. I thank you for the encouraging news and for that in the P.S. to the gazette; but they arrived so late, perhaps because you did not enclose the letter in an envelope addressed to Mr. Mark Lynch Mt. in Nantes in accordance with the instructions in my first letter of 30 November 1780. I believe that you have received the letter, because you mention a paragraph in code, and in my second letter of 7 December of the same year there was no code for you. Since you indicate that Mr. Jameson has informed you that the code is lost, the said paragraph will remain under lock and key until I shall have the pleasure of seeing you again. My second letter, which I feel you have not received, contained the news of the death of the Queen of Hungary and some reflections on the political system of the Northern Powers, which I believed ought to be sent to the Congress, considering the source from which I received it, how I received it, and certain data which permits me to conjecture with some confidence. Since that time a stupendous change has happened, which was not even dreamed of then. This is the estrangement of Russia from Prussia in order to ally herself very closely with the Emperor. Many are speculating on the political principles involved, but they deceive themselves, although future events may perhaps cause them to believe that they have guessed well. The true motive, which comes from serious reflection, gives much consolation to one who has the good fortune of being a citizen of a free country; but without code I cannot write about it. This unexpected and surprising event is now becoming known publicly. I had a strong inkling of it more than eight months ago, however, and I knew about it for certain more than four months ago. I wanted Congress to be informed, but not knowing if you were still in Philadelphia, I wrote about it to our Governor in my 27th official report of the first of November 1781. A very clear view of the present European political situation can be drawn from that report and from what I added in my 30th report of last January 18. It is said that Russia and the Emperor have joined together to drive the Turk from Europe; their preparations, as well as those of the Turk, tend to strengthen the supposition; and everywhere there is fear of a universal war. For the reasons indicated in my 30th report, and also for other reasons, I continue to believe that the Emperor will endeavor to avoid war. If Russia and the Emperor should then unite with the King of Prussia to partition Turkey-in-Europe, as they did with a portion of Poland, it would pass without serious incident and would produce no consequences other than the aggrandizement of the dominions of the three Powers. But if they wish to do this without the concurrence of the King of Prussia, or if the Emperor, relying on an alliance with Russia, wanted to try to recover Silesia from the King of Prussia, there would arise a league between the Turk, Prussia, and France against England, Russia, and the Emperor. All the advantages would be held by the former (in my opinion). The finances of the former are in much better condition than those of the other group; the number of men greater, since England would not be able to provide any; the command better because the Turks would move under Prussian generals; and the small and mediocre states that would take part when a general war developed would join forces with the states to which they are allied. Sweden would not detach herself from France, and the body of Germanic states would throw their weight in favor of the King of Prussia. It appears to me, however, that whatever course things may take in Europe, our Cause is firmly secure and our affairs must get better and better.
You will probably have been informed via France before this letter arrives of the capture of Fort St. Philip, and that as a result, the entire island of Minorca is in the hands of the Spaniards. There is some indication that Gibraltar might suffer the same fate. The English Government claims to have had good news from the East Indies, but it has not been clarified and the stocks of the company fell from 139 to 134. At last notice the 3 per 100 consolidateds were at 54⅝. It is rumored that they are making great preparations against us, but I am convinced that in spite of all their efforts they will do but little more than parturiens mons.
With my last letter to the Governor of the 8th of this month, which is my 31st report, I sent him three of my own written works, which I am trying to make more widely known than I have been able to in Italy or elsewhere in Europe. I should be pleased if you could see them. I have sent two copies, and if both have arrived safely you can have one copy delivered to you. The first work, which I wrote at the beginning of last year, is called The reasons why the American States cannot be given the stigma of rebels. Having written it for this Sovereign I asked him to persuade his brother, the Emperor, to read it; in accordance with this I stressed only those reasons which might uphold Sovereignty. The second work, which I wrote the following April, is entitled Reflections tending to forecast the results of the present war. In view of what I had said about this subject before coming to America and what I had written from America, he remarked on my arrival in Florence that I had predicted every occurrence. On reading the said Reflections you will see this for yourself, and you can do no less than agree that my predictions continue to prove true. The third work, written last January, is called History of the origin, progress, and purpose of the paper money of the United States of America.
Since you did not mention the contents of my letter of 30 November 1780 in your letter of 25 October, I must assume that you have referred to them in your previous letters, which I have not received. This probably would not have happened if you had made three duplicates of each letter, as I do, and above all if you had used an envelope addressed to Mr. Lynch. Notwithstanding, be it known that I am still in the same circumstances as before. I know nothing regarding our Loan-Offices, and not one soldo has been remitted to me. Mr. Penet even protested the Bill of Exchange of 300 Louis d’or that the Governor directed me to draw after 31 May 1780. By now you will know of the imbroglio surrounding this subject, the nature of which I have amply demonstrated in my 12th report dated Paris, 20 April 1780. If you were to see all of my letters to our Government, I am certain that you would be moved to pity by my situation and angered to see me so cruelly neglected. Your friendship for me, the zeal which you have for the honor of the State, and your love of justice and honesty oblige you to take immediate action so that I may receive just treatment without further delay. You know full well, my friend, how active and enthusiastic I always have been. Be it known, then, that ever since I regained my freedom, my mouth, my pen, my thoughts, all of my actions, have been constantly employed, and that I have labored almost solely (whenever my circumstances permitted) to promote the interests of our Country and to illuminate the justice of our Cause. This is well known in Italy and in France, and it is not totally unrecognized elsewhere. Up to now I have been able to keep the treatment I have received concealed by means of my credit, but the time of crisis is imminent. As it should give you heart to know that your friend conducts himself in a laudable way, I shall conclude by reminding you that you must find it within your power to take action so that he may not be rebuked. You can observe in my letters to the Government that what I have not done stems only from the fact that the Government itself has not granted me the authority. Farewell.
Your most Affectionate Servant and Friend
Philip Mazzei
